Citation Nr: 1216412	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active naval service from June 1978 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that ostensibly reopened the Veteran's claim of service connection for a respiratory disorder and denied it on the merits.  Regardless of the actions of the RO, the Board must address the threshhold issue of whether the Veteran's previously denied claim of service connection can be reopened based upon the receipt of new and material evidence prior to a review of the merits decision of the RO.  


FINDINGS OF FACT

1. In an unappealed November 1999 rating decision, the RO denied reopening of the claim of entitlement to service connection for asthma.  

2.  The evidence associated with the claims file subsequent to the November 1999 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disability.

3.  A respiratory disability was not shown in service, sarcoidosis was not manifested to a compensable degree within one year of the Veteran's separation from active service, and the Veteran does not have a respiratory disability that is otherwise related to his active service or his asbestos exposure therein.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A respiratory disability was not incurred in or aggravated by active service and sarcoidosis may not be presumed to have been so incurred.  §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim to reopen, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim and notice pertaining to the basis of the prior denials.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen his claim of entitlement to service connection for a respiratory disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

With regard to the Veteran's claim of entitlement to service connection for a respiratory disability, the record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for a respiratory disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran has a respiratory disability that is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests sarcoidosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 



"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for asthma and sarcoidosis in August 1993.  In a June 1995 rating decision, the Veteran was denied entitlement to service connection for asthma and sarcoidosis based on a finding that there was no evidence that the Veteran's asthma or sarcoidosis was related to his active service or that sarcoidosis was manifest to a compensable degree within one year of his separation from active service.  The Veteran did not appeal this decision.  In December 1996, the Veteran filed a claim of entitlement to service connection for asthma.  In a March 1997 administrative decision, the RO denied reopening based on a finding that new and material evidence had not been submitted.  The Veteran did not appeal this decision.  In October 1998, the Veteran filed another claim of entitlement to service connection for asthma.  In a November 1999 rating decision, the RO denied reopening the claim based on a finding that new and material evidence had not been received.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the November 1999 rating decision included the following: the Veteran's STRs, which are negative for treatment for or a diagnosis of any respiratory disability, to include asthma and sarcoidosis, while the Veteran was in active service; VA Medical Center treatment records which showed that the Veteran had a history of bronchial asthma since 1989, that he was diagnosed with sarcoidosis by biopsy in 1993, and that he received periodic treatment for his respiratory disabilities at the VA Medical Center; and a 1991 record of hospitalization from Holy Cross Hospital, showing that the Veteran reported a history of asthma when he was hospitalized following an allergic reaction to aspirin.  

The pertinent evidence that has been received since the unappealed rating decision includes the following:  the Veteran's reports that his current respiratory difficulties are a result of exposure to asbestos while in active service; VA Medical Center treatment records which show that the Veteran has continued to receive periodic treatment for his respiratory disabilities at the VA Medical Center; and a July 2006 letter from one of the Veteran's treating physicians at the VA Medical Center, Dr. R.M., in which he indicated that the Veteran had reported that he had several episodes of shortness of breath while in active service and that he breathed in smoke and dust in confined spaces while in service that "seemed to aggravate his lung problems."  

Assuming its credibility for purposes of the analysis of whether the claim can be reopened, the Board finds that the July 2006 statement from Dr. R.M. that in-service exposure to dust "seemed to aggravate" the Veteran's lung problems is new and material.  Justus, supra.  Therefore, the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a respiratory disability is in order.

Entitlement to Service Connection for a Respiratory Disability

The Veteran has asserted that he was exposed to asbestos while serving aboard Navy ships while in active service.  A review of the Veteran's DD Form 214 shows that he did in fact serve aboard the USS John F. Kennedy while in active service.  Online research conducted by the Board shows that the USS John F. Kennedy was commissioned in the 1960's.  It is well known that the ships built in that time contained asbestos.  Therefore, the Board concedes the Veteran's exposure to asbestos while he was in active service.    

At the time of the Veteran's enlistment examination in June 1978, he reported that he experienced hay fever, but that it was controlled with medication.  There was no indication from the examination report that the Veteran had any sort of respiratory disability at the time of his entrance into active service.  A review of the STRs is negative for treatment for or a diagnosis of any respiratory disability while the Veteran was in active service.  At the time of his separation examination in April 1980, the Veteran did not report experiencing any symptoms that could be attributed to a respiratory disability while he was in active service.  The Veteran's lungs were clinically normal upon examination and there is no indication from the examination report that the examiner found any findings consistent with the presence of a respiratory disability at the time of the Veteran's separation from active service.  

A review of the post-service medical evidence shows that the Veteran began to seek treatment at the VA Medical Center for various disabilities, at the earliest, in 1989, nearly a decade following his separation from active service.  It is well documented in the claims file that the Veteran has been diagnosed with and treated for bronchial asthma since 1989.  There is no evidence of treatment for any respiratory disability prior to that time.  The Veteran was found to have symptoms of sarcoidosis in 1993, the diagnosis of which was confirmed by biopsy in August 1993.  There is no indication from the post-service treatment records that the Veteran's asthma or sarcoidosis has been related to his time in active service or any asbestos exposure during such.  Furthermore, there is no indication from the record that the Veteran has been diagnosed with asbestosis or any other respiratory disability that has been associated with his reported exposure to asbestos.    

The Board notes that as a lay person, the Veteran is not competent to render a medical opinion linking any of his current respiratory disabilities to his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, in a July 2006 letter from one of the Veteran's treating VA Medical Center physicians, Dr. R.M. reported that the Veteran had been under his care as a resident of the VA Medical Center domiciliary.  Dr. R.M. reported that the Veteran had asthma and sarcoidosis and received care from a pulmonologist for such.  Dr. R.M. reported that the Veteran had a history of episodes of cough and shortness of breath while in active service and that the Veteran reported that he was seen in the infirmary for such on several occasions.  Dr. R.M. reported that the Veteran described his problems occurring in active service after inhaling smoke or dust and that he would have to sit down to catch his breath.  He also reported that the Veteran described exposure to chipping paint and sandblasting as a bosainmate while his ship was in dry dock.  Dr. R.M. concluded that this "dust exposure seemed to aggravate his lung problems." 

The Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in this case, there is contemporaneous medical evidence in the form of the Veteran's STRs, which are negative for complaints of or treatment for any respiratory problems while the Veteran was in active service despite the fact that he reported to his treating physician that he was seen in the infirmary for these complaints.  Additionally, the post-service medical evidence shows that the Veteran was not diagnosed with asthma until, at the earliest, 1989 and he was not diagnosed with sarcoidosis until 1993, both well after his separation from active service.  Additionally, there is no other medical evidence of record indicating that he has a respiratory disability that is in anyway related to his active service.  Therefore, the Board finds that the Veteran's accounts of respiratory problems during active service are not credible.  

The Board notes that medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  In this regard, the Board notes that there is no indication from Dr. R.M.'s July 2006 letter that he ever reviewed the Veteran's STRs.  Rather, it clearly appears that Dr. R.M.'s statements are based on the Veteran's self-reported history.  As the Board has found the Veteran's report of respiratory problems and treatment for such during service is not credible, any medical opinion based on this inaccurate history, including the July 2006 statement from Dr. R.M., has no probative value.  

In sum, there is no indication from the Veteran's STRs that he was ever treated for a respiratory disability while in active service and his statements to that effect have been found not credible.  Medical opinions based upon the foregoing inaccurate recollections have no probative value.  There is no indication from the record that the Veteran's diagnosed asthma and sarcoidosis have been competently linked to his experiences in active service, and his sarcoidosis was not diagnosed within one year of his separation from active service.  There is no evidence indicating that the Veteran has been diagnosed with other respiratory disabilities that have been competently linked to his active service.  Finally, the Veteran has not been diagnosed with asbestosis or any other respiratory disability that has been associated with his exposure to asbestos during active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a respiratory disability is not warranted.  


ORDER

New and material evidence has received to reopen the claim of entitlement to service connection for a respiratory disability, and to that extent, it is granted.

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


